have allowed him to "argue for [c]ancellation of Hemoval and avoid
                deportation."2 We disagree. 3
                            When reviewing the district court's resolution of an
                ineffective-assistance claim, we give deference to the court's factual
                findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted a hearing, heard arguments from counsel, and
                determined that Sierra's former counsel was not deficient and he failed to
                demonstrate prejudice.    See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985);
                Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987-88, 923 P.2d 1102, 1107 (1996); see also Cullen v.
                Pinholster, 563 U.S. „ 131 S. Ct. 1388, 1408 (2011) ("We have
                recently reiterated that [s]urmounting Strickland's high bar is never an
                easy task." (quotation marks omitted) (alteration in original)). The district
                court also determined that "an evidentiary hearing was not necessary."



                      2This court has recognized that an ineffective assistance of counsel
                claim will lie only where the defendant has a constitutional or statutory
                right to the appointment of counsel. See McKague v. Warden, 112 Nev.
159, 164-65, 912 P.2d 255, 258 (1996). The district court did not address
                the matter but apparently conceded that Sierra was entitled to the
                effective assistance of counsel at the hearing in question and reviewed his
                claims on the merits. See Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973).

                      3 Sierraalso raises issues specific to the district court's denial of his
                "Motion for Reconsideration of Probation Violation." A district court order
                denying a motion for reconsideration is not independently appealable,
                therefore, we lack jurisdiction to consider any such claims. See Phelps v.
                State, 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo v.
                State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).


SUPREME COURT
        OF
     NEVADA
                                                       2
(01 I94Th
                See NRS 34.770(1); Nika v. State, 124 Nev. 1272, 1300-01, 198 P.3d 839,
                858 (2008). We conclude that the district court's findings are supported by
                substantial evidence, see Riley v. State, 110 Nev. 638, 647, 878 P.2d 272,
                278 (1994), and the district court did not err by rejecting Sierra's
                ineffective-assistance claim. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 4




                                                                Pidem             J.
                                                   Pickering



                                                   Paritagu,irre


                                                                                  J.
                                                   Saitta


                cc: Hon. Carolyn Ellsworth, District Judge
                     Xavier Gonzales
                     Attorney GenerallCarson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      4The   fast track reply submitted by Sierra fails to comply with NRAP
                3C(h)(1) because the footnotes are not "in the same size and typeface as
                the body of the brief," NRAP 32(a)(5). Counsel for Sierra is cautioned that
                the failure to comply with the briefing requirements in the future may
                result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A